Citation Nr: 1113279	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In February 2011, the Veteran appeared and testified at a Travel Board hearing at the Oakland RO.  A transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have a restrictive component to his pulmonary disability attributable to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for a restrictive pulmonary disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he has a current restrictive lung disability that was due to his in-service treatment for tuberculosis (TB).  The Veteran does not contend that his currently diagnosed chronic obstructive pulmonary disease (COPD) is related to service, but merely seeks service connection for the restrictive component associated with his TB.  The Board notes that the Veteran is a medical doctor and is competent to provide a medical opinion in the instant claim.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

With respect to any tobacco use during service, the Board notes that for claims such as this one, filed after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010); VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).

By way of background, the Veteran was treated in service for TB, and was subsequently awarded service connection for it in an October 1972 rating decision.  The Veteran's service treatment records are devoid of any finding of a restrictive lung disease.  The Veteran has indicated that he had a significant smoking history, which resulted in a diagnosis of COPD.  This is confirmed by the clinical evidence of record.  

A September 1981, private treatment record first notes the possibility that the Veteran had a restrictive lung disease.  It was noted that he had a decreased vital capacity following pulmonary function tests (PFTs).  

In a June 1992, private treatment record, the Veteran was noted to have increasing dyspnea on effort associated with progressive restrictive pattern, rule out subclinical pulmonary fibrosis.  It was doubted that he had pulmonary hypertension.  There was a finding of history of TB, adequately treated, and a significant smoking history.  X-rays revealed evidence of old, left, upper lung field granulomatous changes.  PFTs dated that same month note that there may be a mild restrictive ventilatory defect, as well as a mild obstructive ventilatory defect.  

Private treatment records dated in 1999 reflect a slight decrease in total lung capacity, and moderate obstructive lung disease.  The Veteran was also noted to have a history of rib fractures.  Private treatment records dated in 2001 also show the Veteran has a restrictive lung disease.  This was based upon his PFTs showing a decreased vital capacity due to restriction.  

In February 2005, the Veteran underwent a VA examination regarding his TB.  The examiner noted the Veteran's history of restrictive lung disease being assessed in 2001, but without evidence of recurrence of TB.  The examiner also indicated that the Veteran had a history of obstructive sleep apnea, diagnosed in 2001, which was related to restrictive lung disease with mild obstruction.  The examiner diagnosed the Veteran as having pulmonary TB, by history, currently asymptomatic, and COPD, with a history of significant smoking, and residual dyspnea.  This VA nurse practitioner, however, did not indicate any restrictive lung component.  NO opinion was provided.  

In December 2006, the Veteran underwent another VA examination.  PFTs revealed TLC at 89% predicted which made "significant restriction less likely," and the Veteran was noted to have normal DLCO.  The examiner found no restrictive lung disease or interstitial lung disease, but there was evidence of mild airway obstruction.  The examiner stated that the Veteran did not have a restrictive lung disease, and it was therefore, not caused or a result of his in-service treatment for TB.  The examiner opined that there were many incomplete PFTs that were erroneously interpreted as the Veteran having pulmonary restriction.  The examiner found no evidence of significant chronic lung disease.  The examiner opined that the Veteran's borderline lung volumes were more related to his 50-pound weight gain, which is not attributable to his service.  

In November 2007, the Veteran underwent another VA examination, in which he was diagnosed as having a mixed lung disability-including obstructive and restrictive aspects.  The examiner found, however, that it was less likely than not that his current restrictive pattern is attributable to his in-service treatment for TB.  The examiner indicated that residual from the Veteran's TB "is not sufficient to be the only cause of restriction." (emphasis added).  The examiner further stated that it would be "speculative at best to attribute the current mild restrictive pattern to the pulmonary tuberculosis in service; as he currently has the added co-morbidities of recent rib fractures with abnormal CXR residual and obesity which has been persistent."  

In the Veteran's statements, both in letter form and during his February 2011, hearing, he indicated that TB can cause pulmonary scarring which results in mild to moderate restrictive lung disease.  He also noted that medical literature shows no link between a history of cigarette smoking and restrictive lung disease.  As noted above, the Veteran concedes his COPD is related to his years of cigarette smoking, but he notes that the restrictive aspect of his lung disability was shown prior to his diagnosis of COPD.  

During the Veteran's February 2011, hearing, he indicated that he was a small-town doctor who had become an "intensivist" in relation to pulmonology and cardiology, etc.  He also indicated that he worked as a VA outpatient doctor in internal medicine, and was a county health officer.  In his professional medical opinion, his restrictive lung disease is due to his in-service TB.  In so opining, he noted that his restrictive lung condition predated his obesity, rib fractures, and COPD, and the VA examiners were not qualified to provide opinions as to the Veteran's lung disability as they were not pulmonologists.  

After carefully considering the two VA medical opinions and the Veteran's professional medical opinion, the Board finds the evidence to be in relative equipoise.  Again, the Veteran was treated for TB in service, and is currently diagnosed as having a restrictive lung disability, with its onset in 1981.  There are multiple notations in the Veteran's private treatment records indicating a restrictive component to the Veteran lung disability-preceding his weight gain, rib fractures, and COPD.  The December 2006 VA examiner found no restrictive lung disease, but this contradicted that the Veteran's PFTs that showed "significant" restriction as less likely.  The Board notes that the Veteran need not show his disability is significant to be awarded service connection.  Moreover, the November 2007 VA examiner said that the Veteran's in-service treatment for TB was not the only cause of his restrictive lung disability, and it would be speculative to so opine.  Finally, the Veteran, as a medical professional himself, competently indicated that his restrictive lung disability is more likely than not associated with his in-service treatment for TB.  Ultimately, the Board finds that the Veteran's restrictive lung disease is at least as likely as not related to his in-service TB, and it is sufficient to establish service connection for his restrictive lung disability.  

The grant of service connection for the Veteran's pulmonary disability is, however, limited to its restrictive component as the obstructive component has been attributed to tobacco use.  See 38 C.F.R. § 3.300(a).  


ORDER

Service connection for the restrictive component of the Veteran's pulmonary disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


